[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiffs are found to be aggrieved since they are owners of the land involved in the board's decision. The record supports the board's finding that a variance here would not be in harmony with the comprehensive plan, which is to be found in the scheme of the Zoning Regulations. The variance sought would result in two seperate [separate] single family dwelling units on a single lot. In addition, the record supports the finding of no hardship. The observation of the board's attorney at oral argument that no evidence was adduced before the board as to why an interior CT Page 6256 apartment could not be installed is well taken. In addition, no reason was proffered to why the size of the apartment sought had to be in excess of that required by the Zoning Regulations.
Cf. Allen v. Zoning Board of Appeals, 155 Conn. 506, 510-511
(1967); Scobie v. Idarola, 155 Conn. 22, 23-24 (1967).
The appeal is dismissed.
BY THE COURT
LEVIN, JUDGE